Title: General Orders, 12 July 1777
From: Washington, George
To: 



Head Quarters, Pompton-Plains [N.J.] July 12th 1777.
Baskenridge.Blandford.Burlington.


As the foul weather prevents the marching of the troops to day, they are to draw two days provisions, and cook them immediately.

Complaint has been made to the Commander in Chief that some soldiers pull down the fences to burn; and lay open the fields of the Inhabitants—He enjoins it upon the officers to use the utmost watchfulness and care to prevent this practice; and whoever is found guilty of it shall be severely punished.
The same orders that were given last evening are to determine and regulate the march to morrow.
